Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. G, No. 527-283; to the Court of Appeal, Fourth Circuit, No. 2016-K-0414;
IrStay denied. Writ granted. The trial court’s ruling admitting the Prieur evidence without a hearing is set aside. The matter is remanded for the trial court to conduct an evidentiary hearing to determine the admissibility of the evidence the Statfe seeks to introduce as other crimes, wrongs, or acts under La. Code Evid. Art. 404(B). See State v. Prieur, 277 So.2d 126 (La. 1973).
WEIMER, J., would grant.